NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
02 MICRO INTERNATIONAL LTD. AND 02 MICRO
INC., ~
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
MICROSEMI CORPORATION, ~
Intervenor.
2010-1482
On appeal from the United States Internationa1 Trade
Commission in InVestigation No. 337-TA-666.
ON MOTION
ORDER
Microsemi Corporation moves for a 60-day extension
of time, until November 25, 2011, to file its responsive
brief
Upon consideration thereof

02 MICRO INTL LTD V. ITC
IT IS ORDERED THATZ
The motion is granted
SEP 1'_~ 4 2011
Date
ccc Henry C. Bunsow, Esq.
Panyin A. Hughes, ESq.
Mark W. Yooca, Esq.
s21
2
FoR THE CoURT
/s/ J an Horbaly
J an Horba1y
C1erk
FlLED
s.s. comm .oF APPEALs ron
ms FEoERAL erwin
SEP 1 4 2011
1AN HDRBALY
CLERK